        Case: 3:21-cv-00085-wmc Document #: 7 Filed: 02/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JERRY BEATTIE,

         Plaintiff,                                                        ORDER
 v.
                                                                   Case No. 21-cv-85-wmc
 STANLEY CORRECTIONAL
 INSTITUTION,

         Defendant.


       Plaintiff Jerry Beattie, a prisoner in the custody of the Department of Corrections, has

filed a proposed civil complaint. Plaintiff is a prisoner and, therefore, subject to the 1996

Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without prepayment

of the filing fee, and submitted several uncertified monthly inmate transaction statements to

support this request. These statements are insufficient to determine whether plaintiff qualifies

for indigent status because plaintiff has not submitted a certified copy of plaintiff’s inmate trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than March 4, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                                  1
        Case: 3:21-cv-00085-wmc Document #: 7 Filed: 02/11/21 Page 2 of 2




                                             ORDER

        IT IS ORDERED that plaintiff Jerry Beattie may have until March 4, 2021 to submit

a certified trust fund account statement for the period beginning approximately August 5, 2020

and ending approximately February 5, 2021. If, by March 4, 2021, plaintiff fails to respond

to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 11th day of February, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
